     Case: 1:19-cv-05867 Document #: 12 Filed: 01/07/20 Page 1 of 4 PageID #:49




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS

Kenneth B. Wallace Jr. (2019-0703231),         )
                                               )
                       Plaintiff,              )
                                               )               Case No. 19 C 5867
                                               )
                                               )               Hon. John J. Tharp, Jr.
Sanchez, et al.,                               )
                                               )
                       Defendants.             )

                                               ORDER

        The Court has reviewed Plaintiff’s proposed amended complaint [10] and finds that it fails
to state a viable federal claim. The amended complaint is dismissed, and the case is closed. This
dismissal counts as one of Plaintiff’s allotted dismissals (i.e., strikes) for the purposes of 28 U.S.C.
§ 1915(g). Final judgment shall enter.

                                           STATEMENT

        Plaintiff Kenneth B. Wallace Jr., a detainee at Cook County Jail, brings this pro se civil
rights action claiming that in May 2018 Blue Island and Chicago police officers violated his
constitutional rights by arresting him pursuant to an investigative alert. Currently before the Court
is Plaintiff’s amended complaint for initial review under 28 U.S.C. § 1915A.

        Under 28 U.S.C. § 1915A, the Court is required to screen a prisoner’s complaint and
dismiss it, or any claims therein, if the complaint or claim is frivolous or malicious, fails to state a
claim on which relief may be granted, or seeks monetary relief against an immune defendant. See
Jones v. Bock, 549 U.S. 199, 214 (2007); Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013).
Courts screen prisoners’ complaints in the same manner they review motions to dismiss under
Civil Rule 12(b)(6). Maddox v. Love, 655 F.3d 709, 718 (7th Cir. 2011). A complaint must include
“a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.
P. 8(a)(2). The short and plain statement must “give the defendant fair notice of what the claim is
and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)
(citation omitted). The statement also must contain sufficient factual matter, accepted as true, to
“state a claim to relief that is plausible on its face,” which means that the pleaded facts must show
there is “more than a sheer possibility that a defendant acted unlawfully.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009). When screening a pro se plaintiff’s complaint, courts construe the plaintiff’s
allegations liberally. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). Courts also must
“accept all well-pleaded facts as true and draw reasonable inference in the plaintiff’s favor.”
Roberts v. City of Chicago, 817 F.3d 561, 564 (7th Cir. 2016).

       The amended complaint alleges the following. In August 2017 Plaintiff had a telephone
conversation with Officer Sanchez of the Chicago police department. (Dkt. 10, pg. 4-5.) Officer
     Case: 1:19-cv-05867 Document #: 12 Filed: 01/07/20 Page 2 of 4 PageID #:49




Sanchez told Plaintiff that Plaintiff may have witnessed a crime being committed at a CTA bus
stop. (Id., pg. 4.) The Officer told Plaintiff that there was video footage of Plaintiff talking to a
man who shortly thereafter entered a CTA bus and assaulted the bus driver. (Id.) Plaintiff told
Officer Sanchez that this was impossible because he does not talk to strangers at bus stops. (Id.)
Officer Sanchez ended the call by telling Plaintiff to stay out of trouble. (Id.) For the next
approximately eight months, Officer Sanchez, as well as an Officer Williams, repeatedly called
Plaintiff and his wife, stating that Plaintiff was under an investigation and that they would get a
warrant for his arrest. (Id., pg. 5.)

        Then, in May 2018, the Blue Island Police department came to Plaintiff’s house and
arrested him in his front yard. (Id., pg. 4-5.) They handcuffed Plaintiff and made him stand by the
police car while they spoke with the 12th district to determine why they were arresting him, as they
could not find an arrest warrant in the data base. (Id., pg. 5.) After 20 or 30 minutes, they told
Plaintiff that the Chicago Police Department said there is an investigative alert out for his arrest.
(Id.) Plaintiff was taken to the Blue Island Police Department without a formal booking or without
being read his rights. (Id.) He was there for a couple of hours when the Chicago Police Department
then picked him up and held him for a few more hours. (Id.) Officer Sanchez then charged Plaintiff
with burglary to an auto eight months after the crime was supposed to have occurred. (Id.)
According to Plaintiff, the Blue Island Police Department violated his rights “because they did not
have any info as to why they was arresting me when they got to my yard . . . they did not even
have the slightest idea of why they was taking me to their jail.” (Id.) As Defendants, Plaintiff
names Detective Sanchez, an unnamed Blue Island police officer, and the “City of Blue Island/City
of Chicago.”

      Even accepting Plaintiff’s factual allegations as true, the Court finds that the amended
complaint fails to state a cognizable federal claim as a matter of law. Plaintiff has not stated facts
showing that his arrest pursuant to an investigative alert violated his federal rights.

         The Court recognized in its prior screening order that the Illinois Appellate Court recently
held that “arrests based solely on investigative alerts, even those supported by probable cause, are
unconstitutional under the Illinois Constitution.” People v. Bass, — N.E.3d —, 2019 WL 3416838
(Ill. App. Ct. July 25, 2019), modified on denial of reh’g, 2019 WL 4854030, at *7 (Ill. App. Ct.
Sept. 30, 2019). But even if Plaintiff’s warrantless arrest violated state law or the Illinois
Constitution, Plaintiff cannot proceed under § 1983 based on a violation of state law. See, e.g.,
Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir. 2003); Archie v. City of Racine, 847 F.2d 1211,
1216-17 (7th Cir. 1988). The Bass Court based its holding on the specific wording of the Illinois
Constitution and its requirement that probable cause be supported by an affidavit, which it found
goes a “step beyond” the requirements of the U.S. Constitution. Id. at *1. The Court went on to
observe that “[i]t is well-settled that the [F]ourth [A]mendment allows for warrantless arrests
outside the home as long as the police have probable cause to arrest the suspect.” Id. at *6. Thus,
if the facts laid out in an investigative alert are sufficient to provide probable cause, then the arrest
does not violate the Fourth Amendment of the federal Constitution. Id.

        In other words, as the Court explained to Plaintiff in its prior screening order, he may

                                                   2
     Case: 1:19-cv-05867 Document #: 12 Filed: 01/07/20 Page 3 of 4 PageID #:49




pursue relief under Section 1983 only if he can establish that the police violated the Fourth
Amendment by arresting him without probable cause. “Probable cause exists if, at the time of the
arrest, the facts and circumstances within the defendant’s knowledge are sufficient to warrant a
prudent person, or one of reasonable caution, in believing, in the circumstances shown, that the
suspect has committed ... an offense.” Muhammad v. Pearson, 900 F.3d 898, 907-08 (7th Cir.
2018) (citations omitted). The existence of “[p]robable cause is an absolute bar to a claim of false
arrest asserted under the Fourth Amendment and section 1983.” Id. (citations omitted).

         Generally, a properly lodged investigative alert satisfies the Fourth Amendment’s probable
cause requirement. An investigative alert is a tool used by police to alert other police officers that
an offender is wanted for a crime, should that offender happen to be stopped by other officers.
Sanders v. Cruz, No. 08 CV 3318, 2010 WL 3004636, at *3 (N.D. Ill. July 29, 2010). “An
investigative alert informs police officers who come into contact with a suspect (perhaps on a
traffic stop) that there is probable cause to arrest the subject, and the suspect can be arrested without
a warrant after the alert is issued.” Craig v. City of Chicago, No. 08 CV 2275, 2011 WL 1196803,
at *3 (N.D. Ill. Mar. 25, 2011).

         The Court’s prior screening order specifically instructed Plaintiff that he must demonstrate
that his arrest lacked probable cause in order to state a claim, but the new factual narrative of the
events leading up to Plaintiff’s arrest fails to raise that inference. There are no facts in the amended
complaint tending to show that the circumstances did not justify the arrest. Plaintiff’s claim instead
is that his arrest was unlawful merely because the Blue Island (i.e., arresting) officers were unaware
of the basis for the investigative alert issued by Officer Sanchez. This legal theory is simply
incorrect. An investigative alert falls under the “collective knowledge” doctrine. Trice v. Lara, No.
15 CV 1203, 2017 WL 449174, at *6 (N.D. Ill. Feb. 2, 2017). “The collective knowledge doctrine
permits an officer to stop, search, or arrest a suspect at the direction of another officer or police
agency, even if the officer himself does not have firsthand knowledge of facts that amount to the
necessary level of suspicion to permit the given action.” United States v. Kelvin, 627 F.3d 247,
252 (7th Cir. 2010) (citing United States v. Hensley, 469 U.S. 221, 232-33 (1985)); see also Banks
v. Fuentes, 545 F. App’x 518, 521 (7th Cir. 2013) (unpublished opinion) (“Like a warrant, the
investigative alert authorized [plaintiff’s] arrest because other officers already had made a
determination of probable cause”); Sims v. Cty. of Cook, No. 16 CV 10816, 2016 WL 7157366, at
*3 (N.D. Ill. Dec. 7, 2016) (same); Turner v. City of Chicago, No. 12 CV 9994, 2015 WL 7568373,
at *5 (N.D. Ill. Nov. 25, 2015) (same).

        The Court additionally observes that Plaintiff has not articulated a tenable Fifth
Amendment claim under Miranda v. Arizona, 384 U.S. 436, 445 (1966). In Miranda, the Supreme
Court announced several Fifth Amendment safeguards, including the need to advise a suspect of
his or her right to remain silent, and the requirement that law enforcement officers honor that right,
id. at 479, and Plaintiff alleges that he was “not read his rights.” But the failure to provide such
warnings does not, by itself, constitute a stand-alone violation of the Fifth Amendment. See Chavez
v. Martinez, 538 U.S. 760, 766-70 (2003) (plurality opinion); Hanson v. Dane Cnty., Wis., 608
F.3d 335, 339-40 (7th Cir. 2010). Rather, the State violates a suspect’s privilege against self-
incrimination only if it introduces the unwarned statement into evidence in pretrial or trial
proceedings. Sornberger v. City of Knoxville, Ill., 434 F.3d 1006, 1026-27 (7th Cir. 2006); see also
                                                   3
     Case: 1:19-cv-05867 Document #: 12 Filed: 01/07/20 Page 4 of 4 PageID #:49




Stoot v. City of Everett, 582 F.3d 910, 925 (9th Cir. 2009); Higazy v. Templeton, 505 F.3d 161,
171-73 (2d Cir. 2007). Absent such use, there is no constitutional violation, even when the
government has initiated a criminal prosecution based on the statement. Hanson, 608 F.3d at 339-
40; Burrell v. Virginia, 395 F.3d 508, 513-14 (4th Cir. 2005). Here Plaintiff does not indicate that
he was even interrogated, let alone that he made any statements against his self-interest or that they
were used against him. Plaintiff has alleged no cognizable constitutional violation pursuant to
Miranda.

        In sum, Plaintiff’s amended complaint fails to state a claim upon which relief may be
granted. Plaintiff has been given a chance to amend his complaint with explicit instructions as to
how to plead a cognizable claim, and it appears that he has put forth his best case as to how his
rights were allegedly violated. Allowing further amendment would be futile. Therefore, the federal
claims in the amended complaint are dismissed with prejudice. Any state law claims are dismissed
for want of jurisdiction under 28 U.S.C. § 1367(c)(3), and Plaintiff is free to bring them in state
court, subject to any applicable defenses.

        The dismissal of this suit counts as one of Plaintiff’s three allotted dismissals under 28
U.S.C. § 1915(g). If he accumulates three dismissals under § 1915(g), he will be unable to file a
federal complaint or appeal without prepaying the filing fee unless he demonstrates he is in
imminent danger of serious physical injury. See § 1915(g). An inmate who has accumulated three
such dismissals must notify a court of that fact when he initiates a new lawsuit. Ammons v.
Gerlinger, 547 F.3d 724, 725 (7th Cir. 2008).

        Final judgment shall enter. If Plaintiff wishes to appeal, he must file a notice of appeal with
this Court within thirty days of the entry of judgment. See Fed. R. App. P. 4(a)(1). If Plaintiff
appeals, he will be liable for the $505.00 appellate filing fee regardless of the appeal’s outcome.
See Evans v. Ill. Dep’t of Corr., 150 F.3d 810, 812 (7th Cir. 1998). If the appeal is found to be
non-meritorious, Plaintiff could be assessed a “strike” under 28 U.S.C. § 1915(g). If a prisoner
accumulates three “strikes” because three federal cases or appeals have been dismissed as frivolous
or malicious, or for failure to state a claim, the prisoner may not file suit in federal court without
pre-paying the filing fee unless he is in imminent danger of serious physical injury. Ibid. If Plaintiff
seeks leave to proceed in forma pauperis on appeal, he must file a motion for leave to proceed in
forma pauperis in this Court. See Fed. R. App. P. 24(a)(1). This case is terminated.

Date: January 7, 2020                                  /s/ John J. Tharp, Jr.
                                                       John J. Tharp, Jr.
                                                       United States District Judge




                                                   4
